DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 is construed to be indefinite because the recitation “the dehydrated rubbery polymer” lacks a positive antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nauck (US 4,304,054).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Nauck as teaching:
a rubbery polymer extrusion dryer (see title and abstract) comprising: 
a cylinder 15; and 
a die 20 having a plurality of openings 66 at one end of the cylinder (expressly shown in figures 7, 8), wherein 
each of the openings includes an opening base and at least one extended opening portion in communication with the opening base (expressly disclosed at column 4 line 50 through column 5 line 6), and 
the extended opening portion has a shape with an opening width expanding in a direction away from the opening base (expressly disclosed at column 5 lines 7-15 and expressly shown in figures 7,8).  Nauck also discloses the claim 2 feature wherein the extended opening portion has a first opening end portion 12 in communication with the opening base and a second opening end portion away from the opening base, and a ratio of an opening width at the second opening end portion 20 to an opening width at the first opening end portion is greater than 1 (expressly disclosed in column 3 lines 10-26), wherein the second opening end portion is in communication with an additional arc-shaped extended opening portion (expressly shown in figures 2, 7), the claim 4 feature wherein each of the openings has a shape with no corner at a boundary space at which the extended opening portions are connected with the opening base (expressly shown in figures 1, 7, 8), the claim 5 feature wherein the at least one extended opening portion includes four extended opening portions, and the each of the openings has a cross 60-63 formed on an inner surface of the liner (wherein the disclosed slots meet the claimed grooves because are formed on an inner surface of a liner), the claim 8 feature a screw 30 rotatably disposed within the cylinder, the screw having a shaft 23 and helical flights formed on an outer peripheral surface of the shaft (expressly shown in figures 1, 2), wherein the screw includes a plurality of zones each having a conveyance section and a compression section (expressly disclosed at column 3 line 54 through column 4 line 17), and in a zone closest to the die, an outer diameter of the shaft at the conveyance section is smaller than an outer diameter of the shaft at the compression section (expressly disclosed in column 4 lines 18-30).
Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kullgren (US 3,067,462).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Kullgren as teaching:
a method of drying a rubbery polymer (see title and abstract), the method comprising: 
drying a rubbery polymer using an extrusion dryer (expressly disclosed at column 5 lines 23-37), the extrusion dryer including 
a cylinder 34, and 
a die 18a having a plurality of openings 35 at one end of the cylinder (expressly shown in figures 2, 4), wherein 
19 and at least one extended opening portion in communication with the opening base (expressly shown in figures 3, 4), and 
the extended opening portion has a shape with an opening width expanding in a direction away from the opening base (expressly shown in figures 2, 3, 4).
Allowable Subject Matter
Claim 10 is allowable over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited in this action may teach one or more claim features but do not rise to a level of anticipation or obviousness such that a rejection would be proper or reasonable under current Office practice and procedure.  References A, B, N, O, P, cited in this action are patent publications from the same inventive entity as the current application.  References C, D, F, G, h, I, J, K, Q, cited with this action are drying rubbery polymer extrusion apparatus and methods thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tuesday, February 8, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753